Citation Nr: 0844783	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to October 
1971, and from November 1972 to October 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
application to reopen a previously denied claim of service 
connection for a right knee disability.  A timely appeal was 
noted from that decision.

In February 2005, the Board reopened the veteran's claim and 
remanded the issue of service connection for degenerative 
joint disease of the right knee to the RO (via the Appeals 
Management Center (AMC)) for further evidentiary development.  
After completion of the requested development, the AMC 
returned the case to the Board for appellate review.


FINDING OF FACT

Degenerative joint disease of the right knee first manifested 
years after service and is not related to service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was not incurred 
in service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2002 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be also granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Analysis

As a preliminary matter, the Board notes that the record 
contains no evidence of compensable manifestations of 
arthritis in the right knee within 1 year of service 
discharge.  Thus, the presumptive period is not for 
application.  38 U.S.C.A.          §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

X-ray evidence dated March 2005 has shown that the veteran 
has "severe" degenerative joint disease of the right knee, 
which he attributes to jumping off of a bunker during combat 
operations in the Republic of Vietnam.  

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

Although the veteran has indicated that he participated in 
combat, his military occupational specialty was supply clerk, 
and there is no definitive evidence of combat participation 
in the record.  The veteran's DD-214 indicates that he 
received the Bronze Star Medal, and the accompanying citation 
states that the decoration was received for "meritorious 
service in connection with military operations against a 
hostile force," (emphasis added), there is no indication 
that the veteran personally engaged hostile forces, nor did 
he receive the "V" device for valor that would indicate 
actual combat participation.  The Board finds that a 
preponderance of the evidence is against a finding that the 
veteran participated in combat.  As such, the combat 
presumption found in 38 U.S.C.A. § 1154(b) is inapplicable 
here.  

A review of the veteran's service treatment records shows 
that he was treated for a twisted right knee in May 1970.  
The injury resulted in pain and effusion.  He was ordered to 
quarters for 5 days.  In July 1970, the veteran again 
reported persistent knee pain.  There is no further evidence 
of knee pathology in service.  Separation examinations 
conducted in November 1972 and August 1978 showed no evidence 
of degenerative joint disease of the right knee, trouble 
walking, or any other complaints that may point to a chronic 
right knee disability.  

Post-service evidence shows no treatment for a right knee 
disorder until January 1981, when the veteran reported pain 
in the right knee.  At that time, the veteran indicated that 
approximately 1 month prior, he had awakened to a swollen and 
stiff knee.  He had no recent injury or trauma.  He had pain 
while active, no pain while inactive.  He reported a right 
knee injury in Vietnam, with no problems since then.  The 
clinician noted that the veteran was a "vague historian."  

A March 1981 employment physical showed a normal knee.  Over 
the years, the veteran continued to seek sporadic treatment 
for occasional episodes of pain and swelling in the knee, but 
no diagnosis was ever rendered.  

X-ray studies dated November 2001 showed no evidence of 
degenerative joint disease.  In a clinical note dated June 
2002, a VA clinician diagnosed right knee arthralgia, which 
is essentially pain of unknown cause.  

On VA examination in March 2005, X-rays showed "severe" 
degenerative joint disease in the right knee.  After 
reviewing the claims folder and evaluating the veteran, the 
examiner concluded that any knee pathology was the result of 
athletic injuries to the knee that occurred in the 1980s and 
1990s.  A review of the record shows that, although there is 
no indication of "athletic" injuries specifically, there is 
an indication in January 1981 that the veteran's right knee 
symptomatology manifested during periods of "activity."    

In February 2006, the veteran's private physician, Dr. H.E., 
submitted his opinion as to the etiology of the veteran's 
right knee disorder.  Dr. H.E. noted that the veteran had 
related to him an in-service injury to his right knee, with 
no intervening injuries since that time.  Dr. H.E. noted that 
he had treated the veteran for a knee disorder for 
approximately 10 years.  In Dr. H.E.'s opinion, the veteran's 
right knee disorder was "precipitated primarily by the 
injury he sustained while engaged in the military," in the 
absence of a post-service injury.  

The Board notes that the veteran has been noted to be a poor 
historian in clinical notes.  Furthermore, in a VA mental 
health evaluation dated June 2002, the examiner noted a 
litany of inconsistencies.  The examiner stated that the 
veteran's "reported history and clinical presentation is and 
has been so self-contradictory and contradictory to 
documented facts that his reported symptom history simply is 
not credible...What he claims now is so far from what he said 
on other occasions and what is in the records that the 
examiner finds his credibility lacking."  

In this case, the veteran has denied any intervening injury 
to the knee, despite the fact that he has been noted to be a 
poor historian and 1981 medical records indicate that his 
knee symptomatology manifested with "activity."  
Furthermore, it appears from the opinion of the VA mental 
health examiner that the veteran has a history of providing 
inconsistent statements.  Since the veteran's credibility as 
a historian is in question, the medical opinions and lay 
evidence based on his statements lose much of their probative 
value.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The VA examiner has indicated that the veteran's right knee 
disability is the result of post-service athletic injuries, 
whereas Dr. H.E. has opined that the veteran's knee 
disability is the result of his in-service knee injury.  
Although there is no evidence of specific "athletic" 
injuries, 1981 evidence shows that the veteran's knee 
disorder did flare with activity.  Despite the differences in 
wording, the Board finds that the examiner's opinion is 
reasonably based on the facts as contained within the record.  

Dr. H.E. is a medical professional and competent to render an 
opinion in this matter.  However, he did not have the 
opportunity to review the claims folder, which documents an 
acute and transitory knee injury in service, a lack of 
treatment for knee symptomatology for approximately 11 years 
post-service, and records calling the veteran's credibility 
as a historian into question.   Thus, it appears that Dr. 
H.E. did not base his opinion on a full and accurate 
understanding of the veteran's history.  An opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200 (1994).

On review, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim.  There are two 
notations of an acute and transitory knee injury in service.  
Subsequent separation examinations were normal.  There is no 
evidence of treatment for a right knee disorder until 1981, 
11 years after the original injury.  X-ray studies dated as 
recently as November 2001 found no evidence of arthritis in 
the knee.  In fact, arthritis was not diagnosed until March 
2005, approximately 25 years after the original injury.  A 
competent and credible VA examination has found no nexus 
between the veteran's current knee disorder and his service, 
and the February 2006 private etiology opinion is not 
reasonably based.  The Board finds that service connection 
for degenerative joint disease of the right knee is not 
warranted.

The Board acknowledges the veteran's belief that his right 
knee disorder is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's degenerative joint disease of the 
right knee is causally related to active service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for degenerative joint disease of the 
right knee is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


